Citation Nr: 0414876	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  His awards and decorations included the Army 
Commendation Medal with "V" device and the Air Medal for 
heroism.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the RO, which found the 
veteran's PTSD to be 70 percent disabling.



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran's PTSD is manifested by symptoms productive 
of a disability picture that most nearly approximates that of 
total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Review of the record reveals that service connection for PTSD 
was granted in April 1993.  Of record at that time was a 
November 1998 statement by the veteran's wife, which 
described the veteran's suicidal ideation, paranoia, and 
tendency toward violence.  The veteran's wife indicated that 
the veteran had problems sleeping and that he was physically 
abusive.  She also noted that he drank excessively.

In April 2000 the RO granted service connection for alcohol 
dependence secondary to the veteran's PTSD.  The veteran 
requested an increased evaluation for his PTSD in December 
2000.

A VA examination was conducted in June 2002.  The examiner 
noted that the veteran was incarcerated.  The veteran 
reported that he was currently prescribed an antidepressant.  
He indicated that the frequency and severity of the 
psychiatric problems he experienced from his PTSD were 
constant.  He described daily intrusive memories of his 
Vietnam experiences.  He also reported flashbacks, and 
indicated that he made a very strong effort to avoid thinking 
about Vietnam.  He described severe disruption in his daily 
activities.  He indicated that he avoided social situations 
and had done so for many years.  He reported that he had very 
little interest in activities and that he had no attachments 
to people.  He expressed a belief that his future would not 
be very promising.  The veteran complained of significant 
sleep problems of longstanding duration, to include regular 
nightmares.  He endorsed problems with irritability and 
anger.  He noted many legal problems related to alcohol 
dependence.  The examiner noted that the veteran had been 
married for more than 30 years, but that the marriage was not 
stable.  He also noted that the veteran worked in the prison 
library and that he read a great deal.  The veteran's history 
of alcohol abuse was noted.  The veteran admitted to suicidal 
thoughts and described suicide attempts in the distant past.  
On mental status examination, the veteran was verbal, 
pleasant and appropriate.  He was fully oriented and he 
denied suicidal and homicidal ideation.  He described 
problems with his long-term memory, and on testing, his 
short-term memory was mildly impaired.  The veteran endorsed 
panic attacks weekly or more often, and noted that he managed 
them by isolating himself.  The examiner noted that the 
results of the Beck Depression Inventory indicated a score 
which was within an extremely severe range.  

The diagnoses were chronic, severe PTSD and alcohol 
dependence, currently in remission.  The examiner noted that 
remission of the veteran's alcohol dependence was partially 
due to his incarcerated status and that the disorder appeared 
to be largely related to and secondary to the veteran's PTSD.  
He estimated the veteran's Global Assessment of Functioning 
(GAF) to be 45, reflecting serious symptoms of PTSD.  He 
noted serious interference with social functioning and severe 
symptoms of PTSD that seriously interfered with his 
functioning and did so prior to his incarceration.  He 
indicated that while the veteran's incarceration had played a 
major role in his social and occupational functioning, the 
PTSD symptoms he displayed were considered severe and 
chronic.  

In an April 2003 statement the veteran indicated that he had 
not been able to work anywhere for 18 or 19 years and that he 
could not get along with anyone.  He stated that he always 
wanted to do things his way.

In June 2003, the examiner who assessed the veteran in June 
2002 performed an additional VA examination.  The veteran 
complained of sleep disturbance and indicated that he had 
difficulty obtaining more than four hours of sleep per night.  
The examiner noted that because the veteran was in prison he 
was unable to do anything other than stay in his bunk during 
the times when he could not sleep.  The veteran reported 
regular nightmares.  He stated that he could not get along 
with others and indicated that he did not associate with 
others.  He endorsed depression with suicidal thoughts.  He 
also described problems with anger and irritability, and 
noted that he avoided talking to anyone.  He denied remission 
of any of his problems over the previous year.  He expressed 
concern over his ability to function once he was released 
from prison.  The examiner noted that the veteran had been 
married for 35 years, but that the marriage had significant 
problems.  The veteran denied having social relationships 
either in or out of prison.  His only leisure pursuit was 
reading.  He reported a history of fights in prison, as well 
as some assaultiveness.  In summarizing the veteran's 
psychosocial adjustment, the examiner noted that the veteran 
had a limited ability to get involved socially due to his 
incarceration, and had withdrawn and remained at a great 
distance while in prison.  On mental status examination, the 
veteran had no suicidal or homicidal ideation of any 
significance.  He was fully oriented.  His short-term memory 
continued to be impaired.  He acknowledged depression with a 
history of suicidal ideation.  The veteran was noted to be 
suspicious of everyone.  The examiner noted that the veteran 
had been abstinent from alcohol during his incarceration but 
that his ability to maintain that abstinence was a major 
concern.  The diagnoses were chronic, severe PTSD and 
chronic, severe alcohol dependence in full remission 
currently.  He assessed the veteran's GAF as 45, with serious 
symptoms of PTSD and related impairments in functioning.  He 
noted that the GAF was solely related to the veteran's PTSD.  

II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

As explained hereinbelow, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with VCAA or the 
implementing regulations.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2003).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Having carefully reviewed the record in this case, the Board 
concludes that the evidence demonstrates a level of 
occupational and social impairment that more nearly 
approximates total than that required for a 70 percent 
evaluation.  

As discussed hereinabove, two VA psychiatric examinations 
resulted in diagnoses of chronic, severe PTSD.  The examiner 
indicated that the veteran experienced serious interference 
with his social and occupational functioning and assessed the 
veteran's GAF score as 45, supporting those findings of 
serious impairment.  He noted that the veteran's symptoms 
were severe and included depression, re-experiencing of 
traumatic events, avoidance, numbing, heightened 
physiological arousal, guilt, derealization and dissociation.  
He has significant sleep problems of longstanding duration, 
as well as impaired short-term memory.  The November 1998 
statement by the veteran's wife corroborates his report of 
violent behavior and assaultiveness.  

Accordingly, the Board concludes that a 100 percent rating is 
warranted for the veteran's PTSD.




ORDER

A 100 percent for PTSD is granted, subject to the criteria 
governing the payment of monetary benefits.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



